Title: From Thomas Jefferson to André Limozin, 12 April 1789
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris April. 12. 1789.

Since my last to you which was of Mar. 8. I have had the honor of yours of April 2. I have moreover on the 1st. inst. repaid to Mr. Sartorius the little disbursements you have been so kind as to make for me from time to time. To wit


for postages omitted at my last paiment
 10₶ – 7


  expences attending Mr. Barclay’s papers
  6  – 8 – 9


  do.      Mr. de la Fayette’s bust
 17  –13


  do.      for Mr. Moore
 11  –11 – 6


  do.      for a box of vinegar
 17  – 7


amounting in the whole to
 63  – 7 – 3


I wrote in the last Autumn to ask leave of our government to go to America this spring, to return again next autumn. I am now in daily expectation of receiving the Congé, and I keep my business in such a state that I can set out from hence in a week or ten days after the Congé shall come to hand. I would chuse to sail from your  port or Rouen; and I will therefore be obliged to you to inform me what vessels there are bound from either of those ports to the United states, to what part of the United states they are bound, and when they sail? Also the size, age & soundness of the vessel. My wish is to go in a vessel bound to some part of Chesapeak, tho’ if there be none bound there, I might go to any other part not too inconvenient. So also should any other vessel arrive and be to return to America between this and my departure I will thank you to inform me of it. In the moment of receiving my congé, if I find by your state of the vessels that there is one in your port which would be convenient for me to go in, I will take the liberty of writing to you to engage my passage, to wit for myself, my two daughters, and two servants. I do not propose to take the whole cabbin to myself, which is a useless peice of pomp, offensive and distressing to the other passengers if there be any, and answering no end if there be none. I should propose to pay our passages as others. Your immediate and constant information, as to the vessels, while I am yet here, will much oblige Sir Your most obedt. humble servt.,

Th: Jefferson

